Title: To Thomas Jefferson from Samuel Hanson, 20 October 1808
From: Hanson, Samuel
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy-Yard Washington, Octr 20th, 1808
                  
                  I received from the Secretary of the Navy, some weeks ago, a communication requiring me to state to him any charges I might have to make against the Agents employed at the Navy-Yard, “to be laid before the President”
                  On the 3d. instant, those charges were delivered to the Secretary On the 18th. I applied to him to know if they had been submitted to you He informed me that, owing to the press of other business, they had not been. Finding, now, that an arrangement has taken place at the Navy-Office, by the operation of which the charges may not be communicated to you; through the medium of the Secretary, for many weeks to come, I beg leave to enclose them.
                  When it is considered that delay—equal, in Some cases, to a denial of Justice—may be to me very injurious, by depriving me, in consequence of their death, of the testimony of my witnesses, I flatter myself that you, Sir, will cause an investigation to take place as Soon as possible
                  On a Subject of comparatively minor Consideration, I will detain you no longer than merely to Submit whether,—all the charges, one excepted, relate to the Civil, & not Naval functions of the Agents to their conduct as Superintendants of the yard, not as Officers of the Navy—the requested Enquiry Should not be entrusted to one or more intelligent, honest, and impartial Citizens, rather than to a Naval Court. 
                  with perfect respect I am Sir your most obed
                  
                     S Hanson of Saml
                  
               